Mr. Presiding Justice Windes delivered the opinion of the court. Appellants have each separately assigned fifty-four errors, or one hundred and eight in all, all of which are urged upon the consideration of the court. We are of opinion that their substance may be fully stated, viz.: First, that the chancellor was in error in holding that the stockholders did not fully pay for their stock, but only paid fifteen per cent of its par value; second, that it was error to dismiss the cross-bill as to defendants, who answered and had a hearing on the cross-bill and their respective answers; third, that it was error to hold that the directors’ meeting of February 27, 1889, was only a pretended meeting; fourth, that there was no evidence to sustain the finding of the court that certain defendants were non-residents, thus placing an undue burden upon appellants; fifth, that there was no evidence that defendants Adler and Boer were insolvent, as found by the master and court; and sixth, that it was error to proceed without bringing the principal party, the corporation and judgment debtor, into court, and long after final decree on the original bill. The first contention raises a question of fact, which has been passed upon adversely to appellants by the master, who saw the witnesses and heard them testify. This finding has been approved by the chancellor, and after a careful reading and consideration of the evidence we can not say that its weight is manifestly and clearly against the finding,' and that being so, we should not and will not disturb it. Miltimore v. Ferry, 171 Ill. 219. The second contention is not tenable, becanse appellants have not appealed from the decree dismissing the cross-bill as to defendants who had a hearing on bill and answers. That decree was entered January 5, 1893, arid the decree appealed from was entered November 13, 1897. Appeals are purely statutory, and no one can, on appeal, complain of a decree from which he has not appealed. Moreover, this being a creditor’s bill, one defendant stockholder alone might have been pursued to the exclusion of all other stockholders. Palmer v. Woods, 149 Ill. 155. We are unable to perceive how the holding of the court that the directors’ meeting of February 27,1889, was a pretended meeting, in any way prejudiced appellants. The, controlling question of fact in contest was as to the value of the license transferred by the stockholders in full payment for their stock, and, whether this meeting was a pretended one or not, we do not think was of any importance. The fourth contention can not be urged here, because, as to the defendants whom the court found to be non-residents, the abstract fails to show that the court had any jurisdiction. Gibler v. City of Mattoon, 167 Ill. 18. If the court had no jurisdiction of these defendants, the error was harmless. Moreover, their liability was several and in no way depended on the claim against appellants. Palmer case, supra. The same' reason applies to the fifth contention. Also it is not tenable, because as to the defendants Adler and Boer, the bill was dismissed on motion of cross-complainant at the time the final decree was rendered. The sixth contention, in so far as it is based on the claim that the principal debtor was not in court, can not be sustained, because it appears affirmatively that it was served with process November 11, 1890. As to the court’s proceeding long after final decree on the original bill, the appellants can not now be heard to object for two reasons, viz.: 1st. Because, after the entry of what they claim was the final decree, December 7, 1890, an amended and supplemental bill in the cause was filed June 15, 1891, which was pending and undetermined when the cross-bill of Andrews & Co. was filed, and when this amended and supplemental bill was dismissed the cross-bill was expressly retained for a final hearing. 2d. That the court had jurisdiction of the subject-matter can not be. questioned, and these appellants, before making any objection to the jurisdiction of the court whatever, appeared, Siegel demurring generally and Hirsch answering the cross-bill. They thus waived jurisdiction of their persons. Had they wished to raise the question of jurisdiction, they should have pleaded, and having failed to do so, can not now be heard to object to the right of the court to proceed. Parker v. Parker, 61 Ill. 369. The above considerations make it unnecessary to pass upon appellee’s motion to strike out certain parts of the record. The decree is affirmed.